Allowable Subject Matter
This Office Action addresses the Reissue of U.S. Application No. 14/886,028, now U.S. Patent No. 9,888,243 B2 issued on February 6, 2018 and the remarks and claim amendments filed 10/5/2021. 
The status of the claims amended on 10/5/2021 is as follows;
Claims 1-34 are allowed.
Claims 1-17 are original claims 
Claims 1, 5-7, 12, and 16-19 were amended.
Claims 18-34 are new.
Response to Arguments
The following functional phrases (FP) have been interpreted under 35 U.S.C. 112(f) and based on the applicants arguments and explanation of support provided in the 10/5/2021 remarks in response to the office action they will be interpreted as follows over the prior art of record.
Claim 18 recites 
FP #1 a coding control component  configured to divide a picture into a plurality of non-over-lapping blocks comprising residual pixel values.  Figure 2 and the ‘243 patent at 8:13-36 describes the structure for the coding control component configured to perform the function above.  See 10/5/2021 remarks pp 7 and 8.

FP#2 a transform component configured to transform the residual pixel values of the plurality of non-over-lapping blocks into transform coefficients using a transform operation.  Figure 3b and ‘243 patent 12:25-31 describes the structure for the transform component configured to perform the function above.  See 10/5/2021 remarks pp 9.


FP#3 an entropy encoder component configured to encode a first flag into an encoded bit stream indicating a default quantization matrix or a non-default quantization matrix.

The ‘243 patent at 12:40-48 describes the structure for the entropy encoder component configured to perform the function above.  See 10/5/2021 remarks pp 10.


FP#4 a quantization component configured to:
determine a second index position where the non-default quantization matrix at a first index position will use; and

quantize the transform coefficients into quantized transform coefficients using the non-default quantization matrix at the second index position and

The ‘243 patent at figure 3B, 6 12:32-35 and 18:14-29 describes the structure for the quantization component configured to perform the function above.  See 10/5/2021 remarks pp 10.


FP# 5 the entropy encoder component further configured to:

encode a relationship between the first and second index position into the encoded video bit stream; and
encode the quantized transform coefficients into the encoded video bit stream.

The ‘243 patent at 12:40-48 and 18:14-29 describes the structure for the entropy encoder component configured to perform the function above.  See 10/5/2021 remarks pp 10 and 11.



Claim 19 recites 

FP#6  the quantization component is further configured to scan the non-default matrix in a one dimensional sequence for the non-default matrix; and

The ‘243 patent at 15:5-16 describes the structure for the quantization component configured to perform the function above.  See 10/5/2021 remarks pp 11.


FP #7 the entropy encoder is further configured to encode the one dimensional sequence for the non-default matrix into the encoded video bit stream.

The ‘243 patent at 16:7-11 describes the structure for the entropy encoder configured to perform the function above.  See 10/5/2021 remarks pp 11.


Claims 29 recites

 an entropy decoding component configured to entropy decode the encoded video bit stream resulting in a plurality of decoded video bits comprising a plurality of quantized transform coefficients; and

The ‘243 patent at figure 4 item 400 and 13:24-29 describes the structure for the entropy decoding component configured to perform the function above.  See 10/5/2021 remarks pp 12.


FP#9 an inverse quantization component configured to:
extract a first flag from the decoded bit stream indicating a non-default quantization matrix;
extract a second flag from the decoded bit stream indicating a relationship between a first and second index position where the non-default quantization matrix will be implemented;
perform an inverse quantization operation on the plurality of quantized transform coefficients using the non-default quantization matrix at either the first or second index position resulting in a plurality of transform coefficients; and
perform an inverse transform operation on the plurality of transform coefficients to form a plurality of reconstructed non-over-lapping blocks.

The ‘243 patent at figure 4 item 402 and 22:4-10,45-47, 13:45-52, 18:7-29 and 27:12-36,55-65 describes the structure for the inverse quantization component configured to perform the function above.  See 10/5/2021 remarks pp 12-15.



Claim 30 recites 
FP# 10 the entropy decoding component is further configured to recover the non-default quantization matrix in a first portion of the entropy decoded video bit stream.


The ‘243 patent at 28:9-12 describes the structure for the entropy decoding component configured to perform the function above.  See 10/5/2021 remarks pp 15.

Applicant’s arguments, see pages 17-22, filed 10/5/2021, with respect to 35 U.S.C. 112(a), 101, and 251  have been fully considered and are persuasive.  The 35 U.S.C. 112(a), 101, and 251 rejections of 1-34 has been withdrawn. 

Allowable Subject Matter
Claims 1-34 are allowed.
The above functional phrases (FP) have been interpreted under 35 U.S.C. 112(f) based on the applicants arguments and explanation of support provided in the 10/5/2021 remarks in response to the office action as cited above.  Since 112(f) is invoked with respect to claims 18-34 they will be interpreted as detailed above over the prior art of record.


The following is an examiner’s statement of reasons for allowance: The present application relates to compression of quantization matrices in video coding, in particularly, an option of using matrix prediction from other quantization matrices, either the default matrices or matrices that have been previously compressed and transmitted. Various of prior art of record do not anticipate or render obviousness the steps of encoding a first flag into an encoded bit stream indicating a default quantization matrix or a non-default quantization matrix; determine a second index position where the non-default quantization matrix at a first index position will use; quantizing the transform coefficients into quantized transform coefficients using the non-default quantization matrix at the second index position and encoding a relationship between the first and second index position into the encoded video bit stream and in combination with other limitations as specified in claim 1 and using the structure defined above for claim 18. 
The steps of extracting a first flag from the decoded bit stream indicating a non-default quantization matrix; extracting a second flag from the decoded bit stream .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992